Citation Nr: 0120092	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  00-10 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for aid and attendance of another person.

2.  Entitlement to special monthly pension at the housebound 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision that 
granted nonservice-connected pension and denied special 
monthly pension (SMP) benefits.  The veteran filed a notice 
of disagreement to the denial of SMP and the current appeal 
ensued.  

The veteran was scheduled a videoconference hearing for 
June 25, 2001.  He failed to report.  

The issue of entitlement to special monthly pension at the 
housebound rate is the subject of the remand herein.


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
veteran is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  

2.  The objective medical evidence does not show that the 
veteran requires the daily assistance of another to perform 
the activities of daily living or to protect himself from the 
dangers of his environment, without which he would require 
nursing home or other institutional care.



CONCLUSION OF LAW

The requirements for special monthly pension based on the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502(b), 1521(d) (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contended, in essence, 
that due to the veteran's advanced age and his numerous 
disabilities, he is unable to meet his self care needs 
unassisted.  

I.  Veterans Claims Assistance Act

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim.  The question the Board must now address 
is whether there is any duty of assistance or notice required 
by the new law that has not already been substantially 
completed in this case, notwithstanding that such assistance 
may not have been required under the former law, and, if not, 
whether there is any prejudice to the appellant in the 
Board's consideration of this question without referring it 
to the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  In this case, the 
appellant was given notice of the laws and regulations 
pertaining to entitlement to special monthly pension in the 
statement of the case in April 2000.  He was advised of the 
evidence that would support or help substantiate his claim in 
development letters in June and August 1995 and in April and 
May 1999.  He has been accorded the opportunity of a hearing, 
for which he did not report.  He has been accorded VA 
examinations, and his private treatment records of which he 
provided notice have been secured.  The substantive laws and 
regulations to be applied are the same as those of which the 
appellant has had notice, and he has presented argument in 
support of his claim.  There is no prejudice to him in 
deciding his claim on the merits, because he has been told 
what the requirements are to prove his claim, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO to develop 
every possible source of evidence or information that might 
substantiate his claim.  The requirements of the VCAA have 
been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  As discussed below, every possible avenue of 
assistance has been explored, and the appellant has had ample 
notice of what might be required or helpful to his case.  In 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case, as will be 
discussed more fully below.  Further development and further 
expending of VA's resources is not warranted.

This appeal arises from the veteran's claim of entitlement to 
special monthly pension based on the need for aid and 
attendance or at the housebound rate.  There is no issue as 
to substantial completeness of the application.  See 38 
U.S.C. A § 5102 (West Supp. 2001).  The veteran submitted an 
application form seeking entitlement to pension in June 1995.  
The RO wrote to him that same month and told him the 
information it needed to support his claim and the time 
within which to provide the information.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2001).  The veteran did not respond, and, 
in August 1995, the RO notified him that his claim had been 
denied because he did not provide the requested information, 
and that he could submit the requested evidence at any time 
for the claim to be reconsidered.

In April 1999, the veteran submitted an improved pension 
eligibility verification report, and the RO wrote to him that 
same month and told him it needed him to complete an income-
net worth and employment statement, and it provided him the 
appropriate form.  See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 
2001).  It advised him that he should provide the names and 
addresses of any medical care providers who had treated him, 
the conditions requiring treatment, and the dates of 
treatment.  It provided release forms and told the veteran 
the RO could request his treatment records, or he could 
provide them himself if he wanted to.  It advised him of the 
time limit within which he should provide the requested 
information and evidence.  Id.  

When the veteran provided the completed income-net worth and 
employment statement and a release for his private treatment 
records, the RO requested his treatment records.  It then 
informed the veteran, in a May 1999 letter, that it had done 
so and reminded the veteran that it was his responsibility to 
assure that his private treatment records were received.  It 
advised the veteran of the time limit within which his 
records should be received.  38 U.S.C.A. § 5103A(a)(1), 
(b)(1) (West Supp. 2001).

In June 1999, the RO received treatment records from Dr. 
Fokakis for the veteran.  In addition, the veteran has been 
accorded several VA examinations in May 2000, including an 
aid and attendance or housebound examination.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  All of these records were 
reviewed and associated with the claims folder.  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review of the claim for aid and attendance benefits.  

II.  Special Monthly Pension

A.  Aid and Attendance Benefits

A veteran in receipt of non-service-connected pension may 
receive pension at a higher rate if in need of regular aid 
and attendance.  38 U.S.C.A. § 1521(d) (West 1991).  A person 
is considered in need of regular aid and attendance of 
another if such person is (1) a patient in a nursing home or 
(2) helpless or blind, or so nearly helpless or blind as to 
need or require the regular aid and attendance of another.  
38 U.S.C.A. § 1502(b) (West 1991).  A veteran is considered 
to be in need of regular aid and attendance if he (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance.  38 C.F.R. 
§ 3.351(c) (2000).  

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of claimant to dress 
or undress himself or to keep himself ordinarily clean and 
presentable; an inability to feed himself through loss of 
coordination of the upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition which through its essential 
character actually requires that the claimant remain in bed.  
It does not require that all of the above disabling 
conditions be found to exist before a favorable rating may be 
made.  The particular personal functions which a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (2000).  

B.  Application of Law to Facts

Private medical records dated from January 1997 to 
January 1999 from A. Fokakis, M.D., of the Asthma and Allergy 
Clinic of Hattiesburg, were associated with the claims 
folder.  These records show ongoing treatment primarily for 
asthma.  He also had a diagnosis of controlled hypertension 
by history.  

In May 2000, the veteran underwent a VA general medical 
examination.  The examiner noted that the veteran was 
claiming special monthly pension due to bronchial asthma, 
hypertension and arthritis.  The examiner indicated that 
there was a negative skin history and there was no 
adenopathy.  His head and neck were negative.  The veteran 
stated that he had problems with allergies and was taking 
allergy shots once every two weeks.  He also used a 
beclomethasone inhaler twice a day.  He complained of 
decreased hearing.  His tympanic membranes and canals were 
negative.  He had a negative history for heart problems.  He 
related that he had hypertension for 8-10 years.  He also 
related that he was told by a local doctor that he had an 
enlarged heart.  He denied chest pain.  He stated he had 
shortness of breath related to his asthma.  He had occasional 
dizziness and fatigue, but no syncope.  He gave no history of 
paroxysmal nocturnal dyspnea.  

On examination, the pulse was 69 and respiration was 18.  
Blood pressure was 154/86 and 152/74, sitting; 140/70, 
reclining; and 160/78, standing.  On cardiac examination, he 
had a regular rate and rhythm, without murmur, rubs, or 
gallops.  Point of maximal impulse (PMI) was not displaced.  
The precordium was not hyperactive.  He had 1+ pretibial 
edema.  His lungs were clear on auscultation and percussion 
without rales, rhonchi, and wheezes.  There was no 
prolongation of the expiratory phase.  He had no complaints 
of changes in bowel movements, but he complained of frequent 
indigestion and reported he took Zantac twice a day to lessen 
the symptoms.  The abdomen was obese without organomegaly, 
masses, or tenderness.  Bowel sounds were normoactive and 
there was no rebound tenderness.  

The veteran reported a negative history of hernia or 
genitourinary problems.  There was no tenderness at the 
costovertebral angle or suprapubic area.  

The veteran complained of arthritis of the knees, right more 
than left.  He said he took Tylenol for relief.  There was no 
swelling, heat or tenderness to palpation of the knees.  
Chest x-ray showed coarsening of interstitial markings in the 
right mid and lower lung fields and in the left mid lung 
field, laterally.  These were thought to be chronic in 
nature.  There was mild cardiomegaly.  Pleural calcifications 
and/or thickening were noted along both lateral hemithoraces 
and both bases.  

The diagnoses were allergic rhinitis, history of hearing 
loss, hypertension with hypertensive cardiovascular disease, 
history of asthma with chronic obstructive pulmonary disease 
(COPD), gastroesophageal reflux disease, and degenerative 
joint disease of the knees, right worse than left.

Also in May 2000, the veteran was referred to VA physical 
therapy for a compensation and pension range of motion 
testing of the bilateral knees.  The veteran rated his knee 
pain as 7 on a 1 to 10 scale.  Direct measurement of the 
knees showed no swelling at the time.  The right knee had 
flexion of 110 degrees and extension of 7 degrees.  The left 
knee had flexion of 115 degrees and extension of 5 degrees.  
X-ray examination of the left knee showed small osteophytes.  
A small area of sclerosis was noted in the left proximal 
fibula.  No other significant abnormalities were seen.  

A VA aid and attendance examination was also performed in 
May 2000.  The veteran was accompanied by his daughter-in-
law.  He was not hospitalized or blind.  He complained of 
asthma and rheumatism in his knees.  He was well developed 
and well nourished.  He was able to dress, feed, bathe, and 
shave himself.  He tended to his own bowel and bladder needs.  
He was able to ambulate unassisted approximately 1/4 to 1/2 mile.  
He stated that, on a typical day, he mainly worked in his 
garden.  He used no mechanical aids.  He related that he left 
home 3 to 4 times a week, going to church or to town.  He 
also reported that he drives in his community.  It was noted 
that the veteran was capable of managing his own benefit 
payments and was independent in his activities of daily 
living.  

The Board has thoroughly reviewed the evidence of record in 
light of the veteran's contentions.  The evidence does not 
show the veteran to meet any of the criteria sufficient to 
warrant aid and attendance benefits.  He has not contended, 
nor has he presented evidence, that he is blind or nearly 
blind based on VA criteria.  The VA aid and attendance 
examination specifically indicates that he is not blind.  He 
is not in a nursing home and has presented no evidence that 
he is in need of nursing care.  He is able to feed himself, 
shave himself, bathe unassisted, eat and attend to the needs 
of nature unassisted.  He is also able to walk 1/4 to 1/2 mile 
unassisted.  He complains of arthritis of the knees, but, in 
a typical day, he is able to work his garden.  Since the 
veteran is able to care for his daily needs, is not in a 
nursing home and is not blind, the preponderance of the 
evidence is clearly against the claim of entitlement to 
special monthly pension based on the need for aid and 
attendance of another person.  


ORDER

Special monthly pension benefits based on the need for 
regular aid and attendance of another person is denied.



REMAND

A veteran in receipt of non-service-connected pension may 
receive pension at the housebound rate if he has a disability 
rated as permanent and total and (1) has additional 
disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or 
disabilities is permanently housebound but does not qualify 
for pension at the aid and attendance rate.  38 U.S.C.A. 
§ 1521(e) (West 1991).

The requirement of "permanently housebound" will be 
considered to have been met when the veteran is substantially 
confined to such veteran's house (ward or clinical areas, if 
institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout the veteran's lifetime.  38 U.S.C.A. § 1502(c) 
(West 1991); 38 C.F.R. § 3.351(d) (2000).  

It is clear, therefore, that there are two ways to qualify 
for this benefit.  Both require that the veteran have a 
single disability rated as permanent and total (or 100 
percent disabling).  The veteran has contended that the RO 
has not taken into consideration all of his disabilities in 
determining his need for this benefit.  In particular, he 
asserts that his problems of shortness of breath, high blood 
pressure, some memory loss due to age, severe leg problems, 
loss of hearing, and enlarged heart were not taken into 
consideration, and that only his asthma was evaluated.  (See 
VA Form 9, May and June 2000).  

For pension purposes, the RO has evaluated the veteran's 
bronchial asthma as 60 percent disabling; his hypertension 
and hypertensive cardiovascular disease as 30 percent 
disabling; and his degenerative arthritis of the bilateral 
knees as 20 percent disabling.  It has evaluated his 
gastroesophageal reflux disease as 10 percent disabling and 
his history of hearing loss as noncompensable.  See 
supplemental statement of the case (SSOC) dated June 26, 
2000.  The RO has determined, therefore, that the veteran 
does not have a single disability rated as 100 percent 
disabling.  

Unfortunately, this assessment was made in an SSOC.  There is 
no rating decision showing which diagnostic codes the RO 
applied to assign these ratings, as the rating decision in 
June 1999 had evaluated fewer disabilities and had evaluated 
hypertension without accounting for hypertensive heart 
disease.  The veteran has not, therefore, been advised of the 
rating criteria applied by the RO.  Some of the disabilities 
for which the veteran has evaluations do not carry a 
potential 100 percent rating under the rating schedule, but 
both bronchial asthma and hypertensive heart disease may 
potentially be evaluated as 100 percent disabling.  

The Board lacks the medical evidence necessary to determine 
what the appropriate rating might be for either of these 
conditions.  To evaluate bronchial asthma under the rating 
schedule (Diagnostic Code 6602) requires reference to 
alternative criteria, which include specific values on 
pulmonary function tests, considerations of frequency of 
attacks with episodes of respiratory failure, and whether 
systemic, high-dose corticosteroids or immuno-suppressive 
medications are required.  The veteran's private doctor has 
reported pulmonary function tests in his treatment notes, but 
they do not all appear to include each of the alternative 
measurements that might be used to evaluate the veteran's 
bronchial asthma.  Accordingly, the veteran should be 
accorded a VA pulmonary examination, including pulmonary 
function testing pre- and post-bronchodilator that records 
FEV-1 and FEV-1/FVC.  The examiner should also review the 
veteran's treatment records and history and note whether the 
veteran has more than one attack per week with episodes of 
respiratory failure, or whether he requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno suppressive medication.

The veteran should also be accorded a cardiovascular 
examination in order to evaluate his hypertensive heart 
disease (Diagnostic Code 7007).  Whether the veteran has 
congestive heart failure should be addressed.  Appropriate 
testing, if feasible, should be done to determine whether a 
workload of 3 METs (metabolic equivalents) or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, whether 
the veteran has left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  If exercise testing is not 
feasible to evaluate the workload, the examiner should 
estimate the level of activity, expressed in METs and 
supported by specific examples.  See 38 C.F.R. § 4.104, Note 
(2) (2000).  His hypertension should also be evaluated, with 
sufficient measurements taken to confirm the severity of the 
hypertension.  See Diagnostic Code 7101.

It does not appear that the veteran's hearing loss has been 
evaluated by examination, and he should be given an 
appropriate hearing evaluation.  Furthermore, the veteran has 
contended that he has age-related memory problems.  It does 
not appear that the veteran has been given an appropriate 
examination to determine whether he has a cognitive disorder 
for which he might be evaluated.  Accordingly, such an 
examination should be done.

While the Board regrets the delay, the issue of entitlement 
to special monthly pension at the housebound rate is remanded 
for the following:

1.  Ask the veteran whether he has had 
any treatment for any of the disabilities 
in issue since January 1999 and, if so, 
ask him for appropriate releases for the 
records.  In particular, if the veteran 
has continued to see Dr. Fokakis, those 
treatment records should be requested.  
Associate all records received with the 
claims file.

2.  Schedule the veteran for VA 
examinations to evaluate his bronchial 
asthma, hypertensive heart disease and 
hypertension, hearing loss, arthritis, 
and claimed cognitive disorder.  The 
claims file should be made available to 
each examiner, and each examiner is asked 
to review the claims file and this remand 
in connection with the examination.  All 
necessary testing should be accomplished, 
as more fully set out below, and all test 
results and necessary interpretations are 
to be associated with the examination 
reports.

a.  To evaluate the veteran's 
bronchial asthma, the examiner is 
asked to include pulmonary function 
testing pre- and post-bronchodilator 
that records, at a minimum, FEV-1 
and FEV-1/FVC.  The examiner should 
also review the veteran's treatment 
records and history and note whether 
the veteran has more than one attack 
per week with episodes of 
respiratory failure, or whether he 
requires daily use of systemic (oral 
or parenteral) high dose 
corticosteroids or immuno 
suppressive medication.

b.  For the hypertension and 
hypertensive heart disease 
examination, the examiner is asked 
to address whether the veteran has 
congestive heart failure.  
Appropriate testing, if feasible, 
should be done to determine whether 
a workload of 3 METs (metabolic 
equivalents) or less results in 
dyspnea, fatigue, angina, dizziness, 
or syncope, or, whether the veteran 
has left ventricular dysfunction 
with an ejection fraction of less 
than 30 percent.  If exercise 
testing is not feasible to evaluate 
the workload, the examiner should 
estimate the level of activity, 
expressed in METs and supported by 
specific examples.  The veteran's 
blood pressure should be evaluated 
with readings taken at least two 
times on three different days.  
Whether medication is required for 
control should be indicated.

c.  The veteran's hearing should be 
evaluated by a state-licensed 
audiologist and must include a 
controlled speech discrimination 
test and puretone audiometry test.

d.  The veteran should be accorded 
an appropriate examination to 
determine whether he has a cognitive 
disorder and, of so, its 
manifestations.

3.  Review the claims file and the 
examination reports.  Assure that all 
necessary notice and development under 
the VCAA has been done.  If any 
examination report is incomplete or 
inadequate, obtain a complete report or 
adequate examination before proceeding.

4.  Evaluate all the veteran's 
disabilities.  If it appears that any 
single disability may be evaluated as 100 
percent disabling, review the medical 
evidence to determine whether any of the 
veteran's disabling conditions, for which 
examinations were not ordered above (such 
as arthritis or GERD), may now require 
examination in order to evaluate them.  
Accord the veteran any examination 
necessary to evaluate all of his 
disabling conditions.

5.  Prepare a rating decision that lists 
all of the veteran's disabling conditions 
and assigns an appropriate diagnostic 
code and rating to each one.  If special 
monthly pension at the housebound rate 
remains denied, send the veteran and his 
representative a supplemental statement 
of the case (SSOC) and allow an 
appropriate period for response.  The 
SSOC must provide the diagnostic codes 
and diagnostic criteria for each of the 
veteran's evaluated non-service-connected 
disabilities.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

